Case 4:21-cv-00120-TWP-DML 72D01
                           Document   1-1 Filed 07/30/21
                                 -21 06-CT-00001 7       Page 1 of 16 PageID   #: 6
                                                                         Filed: 6/30/2021                                                             11:45 AM
                                                                                                                                                          Clerk
                                                         Scott Superior Court                                                             Scott County, Indiana




 STATE OF INDIANA                          )
                                                                                 SCOTT COUNTY SUPERIOR COURT
                                           )
                                               SS:
 COUNTY OF CLARK                           )
                                                                                 CAUSE       NO.:         72D01_2106_CT_000017


COREY ESTERLE
            Plaintiff,



v.                                                                  vvvvvvvvv




M.A.    &    C.F.M.      ENTERPRISES,             INC.


             Defendant

                                   APPEARANCE BY ATTORNEY                                IN CIVIL       CASE

 This Appearance Form must be                        filed     on behalf of every party                        in   a   civil   case.

       1.    The   party on        whose   behalf this form       is            being   filed is:
              Initiating   X        Responding                   Intervening                        ;
                                                                                                        and

             the undersigned attorney and                all   attorneys listed on this form                        now appear      in this

             case for the following parties:

             Name        of party   Corey      Esterle, Plaintiff


             Address of party (see Question # 6 below if this case involves a protection from
             abuse order, a workplace violence restraining order, or a no-contact order)




             Telephone # of party

             FAX:

             Email Address:

                           (List   on a continuation page additional parties                            this   attorney represents         in
               this case.)

       2.      Attorney information for service as required by Trial Rule 5(B)(2)

               Name: Brandon W. Smith                 Atty     Number: #28165-22
               Address: Morqan           & Morqan, 426 Bank                      Street, Suite 300,            New Albany,         IN   47150



                                                           Page         1       of 3
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 2 of 16 PageID #: 7




              Phone: (812) 670-3313
              FAX: (812) 850-6875
              Email Address: brandonsmith@forthepeople.com

              (List      on continuation page additional attorneys appearing             for   above   party)


              This       is   a C_Tcase type as defined      in   administrative Rule 8(B)(3).


              |   will   accept service from other parties by:

                   FAX        at the   above noted number: Yes              No X
                   Email at the above noted number: Yes                       No X

     .   This case involves child support issues.                   Yes        No X    (Ifyes, supply social
         securitynumbers for all family members on a separately attached document ﬁled
         as conﬁdential information on light green paper. Use Form TCM-TR3. 1-4.)

     .




         restraining order, or a no — contact order. Yes                   _
         This case involves a protection from abuse order, a workplace violence
                                                              No X (If Yes, the initiating
         party must provide an address for the purpose of legal service but that address
         should not be one that exposes the whereabouts of a petitioner.) The party                             shall
         use the following address for purposes of legal service:

                                       Attorney’s address

                                       The Attorney General       Confidentiality   program address
                                       (contact the Attorney General at 1-800-321-1 907 or e—mail
         address              is

                                       confidential@atg.in.gov).

                                       Another address (provide)



     .   This case involves a petition for involuntary commitment.                      Yes            No X

     .   If       Yes above, provide         the following regarding the individual subject to the petition
         for involuntary               commitment:

         a.        Name        of the individual subject to the petition for involuntary       commitment       if it   is

         not already provided               in   #1 above:



         b.        State of Residence of person subject to petition:


         c.        At least one ofthe following pieces of identifying information:




                                                        Page 2     of 3
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 3 of 16 PageID #: 8




             (i)     Date of    Birth

             (ii)    Driver’s License     Number
                     State where issued                              Expiration date

             (iii)   State ID    number
                     State where issued                              Expiration date

             (iv)    FBI   number
             (v)     Indiana Department of Corrections              Number

             (vi)    Social Security    Number     is   available    and   is    being provided     in   an
                     attached confidential document            Yes              No

    9.   There are related cases: Yes                   No X   (Ifyes,   list   on continuation page.)

    10.Additiona| information required by local rule:




    11.There are other party members: Yes                       No X     (lfyes,     list   on continuation
    page)

    12.This form has been served on          all   other parties and Certificate of Service                   is

    aﬂached:
         Yes_ No X
                                                        s/ Brandon W. Smith
                                                        Brandon W. Smith #28165-22
                                                        Morgan & Morgan
                                                        426 Bank Street, Suite 300
                                                        New Albany, IN 47150
                                                        81 2-670-331 3     (t)

                                                        81 2—850-6875      (f)

                                                        brandonsmith@forthepeople.com
                                                        Counsel for Plaintiff




                                              Page 3        of 3
Case 4:21-cv-00120-TWP-DML 72D01
                           Document   1-1 Filed 07/30/21
                                 -21 06-CT-00001 7       Page 4 of 16 PageID   #: 9
                                                                         Filed: 6/30/2021                                                                      11:45 AM
                                                                                                                                                                   Clerk
                                                                  Scott Superior Court                                                             Scott County, Indiana




 STATE OF INDIANA                                )
                                                                                               SCOTT COUNTY SUPERIOR COURT
                                                 )
                                                     SS:
 COUNTY OF CLARK                                 )
                                                                                               CAUSE      NO.:            72D01-2106—CT-000017


 COREY ESTERLE
             Plaintiff,



 V.

                                                                                vvvvvvvvvvv




 M.A.       &   C.F.M.        ENTERPRISES,                 INC.


                 Defendant




                                                                    SUMMONS
 THE STATE OF INDIANA TO:                                    Frank Ward
                                                             1512 W. McClain Avenue
                                                             Scottsburg, IN                     47170

                You have been sued by                     the Plaintiff   in        the Court stated above.


             The nature of the suit against you is stated in the complaint, which is attached                                                          to
 this      summons. It also states the demand, which the Plaintiff has made against you.

                You        or your attorney must answer the petition in writing and your written answer
 must be             filed    with the Court within twenty (20) days after you receive this summons or
 within twenty-three (23)                   days     if   you received this summons by mail, or a judgment                                      will   be
 entered against you for what the                           Plaintiff has demanded in the attached petition.


                If   you deny the demand, or                if   you have a claim against the                             Plaintiff,   you must assert
 it   in   your written answer.

                It   is   suggested that you immediately consult an attorney of your choice regarding
 this matter.


                The       following       manner     of service of       summons                    is   hereby
                                                                                                                        c3“
                                                                                                                  'Lr
                                                                 CERTIFIED MAIL                                  '5'?




                          6/30/2021
 Dated:                               ,
                                          2021

                                                 CLERK, SCOTT               SUPERIoﬁ                                     Tf
                                                                                                                              INDIAHP
                                                                    Page    1                 of1
Case 4:21-cv-00120-TWP-DML Document  1-1 Filed 07/30/21
                           72D01 -21 06-CT-00001 7      Page 5 of 16 PageID   #: 10
                                                                         Filed: 6/30/2021                                                                 11:45 AM
                                                                                                                                                              Clerk
                                                              Scott Superior Court                                                            Scott County, Indiana




  STATE OF INDIANA                           )
                                                                                              SCOTT COUNTY SUPERIOR COURT
                                             )
                                                 SS:
  COUNTY OF SCOTT                            )
                                                                                              CAUSE      NO.:        72D01'2106-CT-000017



  COREY ESTERLE
           Plaintiff,



 v.



  M.A.     &   C.F.M.      ENTERPRISES,                INC.                   vvvvvvvvvvvv




  Serve:
  Frank Ward
  1512 W. McClain Ave.
  Scottsburg, IN           47150

                Defendant
                                            COMPLAINT AND JURY DEMAND

               Plaintiff   Corey Esterle by counsel, states as follows                                     for his Complaint:



               1.       At   all   relevant times, Plaintiff Corey Esterle resided                                     and was domiciled      in



  Clark County, Indiana.


               2.       At   all   relevant times, M.A.             &   C.F.M. Enterprises,                         |nc.,   was a Kentucky   For-


  Profit   Corporation with           its   principal office in Louisville, Kentucky, that                                   owned,   controlled,


  operated, and maintained a McDonald’s Restaurant located at 1512                                                           W. McClain Ave,

  Scottsburg, Indiana, 47170, through                         its   owners, managers, employees, agents, and

  assigns.


               3.       This lawsuit alleges a            tort injury that                          occurred   in   Scott County, Indiana,


  making        this   Court a proper venue to hear the action.




                                                                Page      1                  of 3
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 6 of 16 PageID #: 11




          4.     On   0r about     December       12, 2019, Plaintiff        was a business       invitee at


 Defendant’s restaurant located at 1512 W. McClain Ave., Scottsburg, Indiana, 47170.

 Mr. Esterle   approached the counter           to retrieve part of his order,          and when he turned

 around    to return to his seat,    he slipped on a wet substance that had created a

 dangerous condition on the          floor.


          5.     Despite knowledge of the wet floor hazard, Defendant had negligently and

 carelessly failed to properly       warn     of or   remedy the hazard.

          6.     As a   direct   and proximate         result of the    negligence and carelessness of

 Defendant,    Plaintiff   sustained bodily      injury.


          7.     As a   direct   and proximate         result of his injuries, Plaintiff incurred or         expects

 to incur the following: past      and     future medical      bills   and   related expenses; loss of


 income, impairment of his         ability to   labor and earn income, and past and future pain and


 suffering, both physical       and mental.

          WHEREFORE,           Plaintiff   demands judgment            against Defendant, M.A.         &   C.F.M.

 Enterprises,   |nc., in his   favor and an award of compensatory damages, as                        shown by

 evidence, to include the following: past and future medical                    bills   and   related expenses,


 loss of income, impairment of his ability to labor              and earn income, and past and future

 pain and suffering, both physical and mental.



          Plaintiff further   demands TRIAL BY JURY, judgment                     interest    (where allowed by

 law) costs and    expenses (where allowed by               law),   and any other       relief   the Court believes


 just   and proper.




                                                      Page 2   of 3
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 7 of 16 PageID #: 12




                                               Respectfully submitted,



                                               s/ Brandon W. Smith
                                              Brandon W. Smith #28165-22
                                              Morgan & Morgan
                                              426 Bank Street, Suite 300
                                              New Albany, IN 47150
                                               81 2-670-331 3   (t)

                                               81 2—850-6875    (f)

                                               brandonsmith@forthepeople.com
                                               Counsel for Plaintiff




                                   Page 3   of 3
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 8 of 16 PageIDFiled:
                                                                            #: 137/7/2021                                         1:30 PM
                                                                                                                                     Clerk
                                                                                                                     Scott County, Indiana




  STATE OF INDIANA                 )
                                                    IN   THE SCOTT COUNTY SUPERIOR COURT
                                   gSS-
  COUNTY OF SCOTT                                   CASE                  NO.: 72DO1-2106—CT-000017

   COREY ESTERLE
   Plaintiff


  v.                                                         vvvvvvvvv




   M.A.& C.F.M. ENTERPRISES, INC.

   Defendant

                                 NOTICE OF PROOF OF SERVICE

          Plaintiff,   by counsel, herby gives notice that a copy of the Summons,

 Appearance, and Complaint were served               in this               case by   certified mail return receipt


  requested to the following person with the United States Postal Service website

  showing proof of service on July        3,   2021, to the following:

  Frank Ward
  1512 W. McClain Avenue
  Scottsburg, IN       47170

  United States Postal Service proof of delivery and green card sent are attached to this
  Notice as Exhibit A and Exhibit B.


                                                                          Respectfully submitted,


                                                                          s/ Brandon   W Smith
                                                                          Brandon W. Smith #28165-22
                                                                          Morgan & Morgan
                                                                          426 Bank Street STE 300
                                                                          New Albany, IN 47150
                                                                          (812) 670-3313 (t)
                                                                          (812) 850-6875 (f)
                                                                          brandonsmith@forthepeople.com
                                                                          Counsel for Plaintiff




                                                  Page   1               of 2
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 9 of 16 PageID #: 14




                                      CERTIFICATE OF SERVICE

        |   hereby   certify that   a true and accurate copy of the foregoing       was   filed   and

 served electronically using the Court’s         CM/ECF system and        additionally served via


 United States regular mail on the        7th         of July 2021, to the following:
                                                day

 Frank Ward
 1512 W. McClain Avenue
 Scottsburg, Indiana      47170
 Defendant

                                                                    s/ Brandon W. Smith
                                                                    Counsel   for Plaintiff




                                                 Page 2    of 2
0-TWP-DML
   Track your Document
              package 1-1 Filed 07/30/21
                                 Filed: 7/7/2021Page   10
                                                 1:30 PM
                                                                      Clerk
   Data provided by    USPS                           Scott County, Indiana



   Tracking number           T0213“!   29013601 TT1 2 45TH


   Delivered         Q
   July   133,   10234Al'ﬂ

   Scottsburg, IN
                    Case 4:21-cv-00120-TWP-DML    Document      1-1    Filed 07/30/21 Page 11 of 16 PageID   #: 7/7/2021
                                                                                                         Filed: 16       1:30 PM
                                                            I

                                                                          '
                                                        ‘

                                                                    “

SENDER":                      s‘EcnoN
                    o‘Mp‘LE‘TE THIS         COMPLETE THIS SECTION
                                                                r


                                                                  QN DELIVERY                                                                                          Clerk
I      Complete items1,                and   3.
                                                                               A- Signature                                                            Scott County, Indiana
                                  2,
I      Print your name and address on the reverse
                                                                                                                                   U Agent
                                                                               x                                                   D Addresses
       so that we can return the card to you.
                                                                               B- Re°e"’°d by (P’inted      Name)           C- Date 0f De'iVe'Y
I     Attach this-card to the back of the mailpiece,
      or on the front if space permits.                                                    \




1.    Article   Addressed   to:
                                                                    \
                                                                               D.   Is delivery address different from item 1?     D Yes
     1....            v
                                                                                    |fYES,enter deIivery address below:            D No
 Han k Ward
 {5i}; W iﬂcg/am
                                             I




                                                       WW
 3Coiﬁ£¥ﬂﬁga,ﬂ1                                   L!   WW)
                                                                          3.    Service Type                          D   Priority Mail   Express®
                                                                          D Adult Signature                           D
                                                                          D Adu Signatug Restricted Dellvery
                                                                                    '

                                                                                        ed Mall
                                                                                                                      D   mm
                                                                                                                          Registered Mall“

                                                                                                                               efy
                                                                                                                                     Mall Restricted




LWWWWD       ?uan 3.qu                   nun]. 771.2
                                                                          D    oouect on Denver),

                                                                          g 53:3;
                                                                    H57=Jmfo§m°smmm°w
                                                                                         ﬂagelwéry
                                                                                                                     Sierﬁicedig: n firmationm
                                                                                                     Rwaed Denver}, D n
                                                                                                                          MMMW
                                                                                                                      DSignature Confirmation




£3 Form 381 1, July 2015 PSN 7530-02-ooo-9053                           Emmﬁai Plfgdmgfnomwic
                                                                                          __’
                                                                                                                                 Return Receipt
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 12 of 16 PageID   #:7/23/2021
                                                                         Filed:   17      1:10 PM
                                                                                                                      Clerk
                                                                                                      Scott County, Indiana




  STATE OF INDIANA                )       IN THE SCOTT COUNTY SUPERIOR COURT
                                  )SS:
  COUNTY OF SCOTT                 )       CAUSE NO.: 72D01-2106-CT-000017

  COREY ESTERLE,                                  )
                                                  )
          Plaintiff,                              )
                                                  )
  vs.                                             )
                                                  )
  M.A. & C.F.M. ENTERPRISES, INC.                 )
                                                  )
                                                  )
          Defendant.                              )

                       APPEARANCE BY ATTORNEY IN CIVIL CASE
  Party Classification: Initiating       Responding X       Intervening    _

  1. The undersigned attorney and all attorneys listed on this form now appear in this case for the
  following party member:

                              M.A. & C.F.M. ENTERPRISES, INC.
  2. Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
  information as required by Trial Rules 3.1 and 77(B) is a as follows:

  Name:          Hayleigh J. Neumann.
                 Atty. Number 32639-36
                 Hennessy & Roach P.C.
                 8910 Purdue Road, Ste. 170
                 Indianapolis, Indiana 46268
                 Phone: (317)204-4627
                 Fax: (317)853-1178
                 Email: hneumann@hennessyroach.com
    (List on continuation page the additional attorneys appearing for the above-party member(s)

  3. There are other party members: Yes         No X (If yes, list on continuation page)

  4. If first initiating party filing this case, the Clerk is requested to assign this case the following
  Case Type under Administrative Rule 8(b)(3):

  5. I will accept service by FAX at the above noted number: Yes          No X

  6. This case involves support issues. Yes       No X If yes, supply social security numbers for all
  family members on continuation page)
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 13 of 16 PageID #: 18




  7. There are related cases: Yes          No X (If yes, list on continuation page)

  8. This form has been served on all parties. Certificate of Service is attached: Yes X No ___

  9. Additional information required by local rule:

                                                               /s/Hayleigh J. Neumann
                                                               Hayleigh Neumann
                                                               Attorney-at-Law


  Authority: Pursuant to Trial Rule 3.1(B), this form shall be filed upon the first appearance in the case. In
  emergencies, the requested information shall be supplied when it becomes available. Parties shall advise the court
  of a change in information previously provided to the court. This format is approved by the Division of State Court
  Administration.
                                 Use additional continuation pages if needed.


                                       CERTIFICATE OF SERVICE

         I hereby certify that a true and complete copy of the foregoing has been served upon the
  following Counsel of record via the Court’s electronic filing system this 23rd day of July, 2021:

          Brandon W. Smith
          MORGAN & MORGAN
          426 Bank Street , Suite 300
          New Albany, IN 47150
          (812) 670-3313
          (812) 850-6875 (facsimile)
          Attorneys for Plaintiff


                                                               /s/Hayleigh J. Neumann
                                                               Hayleigh J. Neumann




                                                          2
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 14 of 16 PageID   #:7/23/2021
                                                                         Filed:   19      1:10 PM
                                                                                                                Clerk
                                                                                                Scott County, Indiana




  STATE OF INDIANA               )       IN THE SCOTT COUNTY SUPERIOR COURT
                                 )SS:
  COUNTY OF SCOTT                )       CAUSE NO.: 72D01-2106-CT-000017

  COREY ESTERLE,                                )
                                                )
           Plaintiff,                           )
                                                )
  vs.                                           )
                                                )
  M.A. & C.F.M. ENTERPRISES, INC.               )
                                                )
                                                )
           Defendant.                           )

        DEFENDANT M.A. & C.F.M. ENTERPRISES, INC.’S MOTION FOR
          ENLARGEMENT OF TIME TO RESPOND TO PLAINTIFF’S
                             COMPLAINT
           Comes now Defendant, M.A. & C.F.M. Enterprises, Inc., by counsel, Hayleigh J. Neumann

  of Hennessy and Roach, P.C., and hereby requests that the Court enter an Order enlarging their

  time to answer or otherwise respond to Plaintiff’s Complaint for Damages for thirty (30) days. In

  support of this request, Defendant would show the following:

        1. Plaintiff filed his Complaint for Damages on June 30, 2021.

        2. Defendant was served with a copy of the Complaint via certified mail on July 3, 2021.

        3. Defendant’s responsive pleading is due on July 26, 2021. This deadline has not passed.

        4. Counsel for Defendant has recently been retained and requires additional time to review

           and investigate the allegations contained in Plaintiff’s Complaint for Damages.

        5. Counsel for Defendant is filing her Appearance contemporaneously with this Motion.

        6. Counsel for Defendant respectfully requests an initial 30-day enlargement of time with

           which to plead to Plaintiff’s Complaint, making said responsive pleading due on August

           25, 2021.
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 15 of 16 PageID #: 20




         WHEREFORE, Defendant respectfully request that the Court grant it a 30-day enlargement

     of time until August 25, 2021, to file its responsive pleading.


                                                       Respectfully submitted,

                                                       HENNESSY & ROACH P.C.

                                                       /s/ Hayleigh J. Neumann
                                                       Hayleigh J. Neumann, #32639-36
                                                       Attorney for Defendant M.A. & C.F.M.
                                                       Enterprises, Inc.

  8910 Purdue Road, Suite 170
  Indianapolis, IN 46268
  (p) 317-204-4627 | (f) 317-853-1178
  hneumann@hennessyroach.com



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on the 23rd day of July, 2021, she did deliver via electronic

  service a true and correct copy of the foregoing document to:

         Brandon W. Smith
         MORGAN & MORGAN
         426 Bank Street , Suite 300
         New Albany, IN 47150
         (812) 670-3313
         (812) 850-6875 (facsimile)
         Attorneys for Plaintiff


                                                       /s/Hayleigh J. Neumann
                                                       Hayleigh J. Neumann
Case 4:21-cv-00120-TWP-DML Document 1-1 Filed 07/30/21 Page 16 of 16 PageID #: 21




  STATE OF INDIANA               )       IN THE SCOTT COUNTY SUPERIOR COURT
                                 )SS:
  COUNTY OF SCOTT                )       CAUSE NO.: 72D01-2106-CT-000017

  COREY ESTERLE,                                  )
                                                  )
         Plaintiff,                               )
                                                  )
  vs.                                             )
                                                  )
  M.A. & C.F.M. ENTERPRISES, INC.                 )
                                                  )
                                                  )
         Defendant.                               )


   ORDER GRANTING DEFENDANT’S MOTION FOR ENLARGEMENT OF TIME TO
                 RESPOND TO PLAINTIFF’S COMPLAINT

         The Court, having received and reviewed Defendant M.A. & C.F.M. Enterprises, Inc.

  Motion for Enlargement of Time to Respond to Plaintiff’s Complaint and, being duly advised in

  the premises, hereby GRANTS said motion.

         Therefore, it is ORDERED that said Defendant has up to and including August 25, 2021

  in which to respond to Plaintiff’s Complaint.




                       July 27, 2021
         SO ORDERED: _________________________


                                                      _____________________________________
                                                      JUDGE, Scott Superior Court 1



  DISTRIBUTION:

  Electronic distribution to all counsel of record.
